Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “pressure exertion member” in claims 4, 16, 19, and 20 and “tape supporting member” in claim 10. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 4, 10, 16, 19, and 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
The ”pressure exertion member” and “tape supporting member” are not described in the specification beyond their functional intention.  There is no structure connected to these elements.  The elements are not defined in the specification and therefore not enabled since one of ordinary skill in the art would now know what structure fulfills the intended function. 


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With respect to claim 1, the limitation “the at least one opening of the housing is aligned with the camera of the service module” fails to clearly define the claim since the opening of the housing cannot be limited by the service module.  The service module is not part of the claimed cassette so that the structure and dimensions are not defined herein.  It cannot serve to physically limit the claimed structure and causes ambiguities about the structural relationship of the parts.  
With respect to claim 14, it is unclear what the boundaries of the limitations are.  The claim discloses “a combination comprising: the cassette of claim 1 and the service module being interfaceable with the milking equipment.  It is not clear what elements are included in the combination with the cassette. Clarification is required. 

The balance of claims are likewise rejected as failing to correct the deficiencies of claims 1, 4, 10, 14, 16, 19, and 20. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Anderson U.S. Publication 2006/0260939.
With respect to claim 1, Anderson discloses a biological information detection sensor comprising:
A housing providing the cassette with an interior volume, the housing having at least one opening and being insertable into the service module (Figure 2, cassette 210, P.0034, service module = biosensor measurement device) 
Wherein, with the housing inserted into the service module, the at least one opening of the housing is aligned in the service module (Figure 1, P.0034)
A tape distributing spool located within the housing (Figure 2, spool = feed spool 204)
A tape rolled up on the tape distributing spool, the tape comprising a plurality of dry sticks configured to indicate the biomarker value of the milk sample and a top film arranged to protect the dry sticks while rolled up on the tape distributing spool (Figure 2, tape = film 202, top film = foil coating 206, dry sticks = biosensor regions 216)
The tape being advanceable within the housing so that each of the dry sticks are individually aligned with the at least one opening to respectively receive the milk sample from the service module via the at least one opening onto each of the dry sticks and so that each of the dry sticks are subsequently individually (P.0029, P.0048)
A tape collecting spool located within the housing, the tape collecting spool configured to collect the tape with used dry sticks (P.0029, tape collecting spool = drive spool)
A top film reel located within the housing, the top film reel arranged to peel off and collect the top film of the tape (P.0029, top film reel = further spool 208)
It should be noted that as described above with respect to the rejection under 35 USC 112, the limitation regarding the opening of the housing being aligned with the camera of the service module cannot serve to limit the claim.  The camera of the service module is not included in this apparatus so that the apparatus (the cassette) cannot be limited by some potential or intended use of the device. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2, 3, 4, 5, 6, 7, 9, 10, 13, 14-20 are rejected under 35 U.S.C. 103 as being unpatentable over Anderson U.S. Publication 2006/0260939. 
With respect to claims 2, 3, 4, 5, 6, 7, 9, 10, 13, Anderson discloses all of the limitations as applied to claim 1 above.  In addition, Anderson discloses:
A capstan reel comprising teeth for engaging with advancement of apertures on tape (P.0030, sprocket wheel, P.0039)
The housing comprises a rear part ( Figure 2, cassette 210)
The rear part comprising an aperture, configured to receive a liquid evacuator (Figure 2, aperture = recess 212, P.0029)
A rear tape distributing spool holding member arranged to hold the tape distributing spool (Figure 2, rear tape distributing spool holding member = feed spool 204)
A rear tape collecting holding member arranged to hold the tape collecting spool (Figure 2, rear tape collecting holding member = drive spool 220, P.0029)
A rear capstan reel holding member arranged to hold the capstan reel (Figure 2, P.0030, P.0039, sprocket wheel or capstan wheel inherently held somewhere)
A rear top film reel holding member arranged to hold the top film (Figure 2, top film reel holding member = spool 208, P.0029)
The housing comprises a top lid, comprising at least one opening configured to enable a needle to be inserted through the opening for applying the milk sample to one of the dry sticks to which the top film has been peeled off (P.0029, opening = channels 312 + tip 314, P.0035, top lid = cover portion 320)
A pressure exertion member arranged to act on the tape to keep the tape at a predetermined distance from the top lid and keep that tape at a constant distance from the at least one opening (P.0035, Figure 2, unlabeled cylinders on either side of aperture 212)
A capstan reel comprising teeth for engaging with advancement apertures on the tape and wherein the top lid is configured to act on the tape (P.0039, capstan reel 324, P.0035, cover portion is fixed in place over the cassette)
At least one driving belt located within the housing, the at least one driving belt arranged to convey driving motion from the capstan reel to at least one of the spools (P.0039, drive belt = belt connected between motor 322 and capstan 324 in Figure 3)
The driving belt is arranged to convey the driving motion from the capstan reel to the tape collecting spool (P.0039)
 Wherein the housing is detachably insertable by an operator into the service module associated with the milking equipment (P.0034)
A tape supporting member located within the housing, the tape supporting member arranged to guide the tape in a trajectory between the tape distributing spool and the capstan reel (P.0030, Figure 2, unlabeled cylinder support in middle of 210)
The cassette being disposable (P.0049)
The service module being interfaceable with the milking equipment to provide the extracted milk from the milking equipment to the service module (P.0042, P.0048)
However, Anderson is silent with respect to a frontal part of the housing. 
It would have been obvious to one of ordinary skill in the art at the time of the invention that the cassette of Anderson comprises a rear part and frontal part so as to fully contain the tape and keep the reels supported from both sides. 

With respect to claim 14-20, Anderson discloses all of the limitations as applied to claims 1, 2, 4, and 9.  In addition, Anderson discloses:
The service module being interfaceable with the milking equipment to provide the extracted milk with the milking equipment to the service module (P.0046, P.0026)
A dosing module with a needle, wherein the housing comprises a top lid comprising the at least one opening, the needle of the dosing module being insertable through the  at least one opening for applying the milk sample of the animal via the needle respectively to each one of the dry sticks to which the top film has been peeled off (P.0036, P.0038, wherein the dosing module = Figure 3, channels 312 + pump 316, needle = piercing tip 314 and unlabeled insertion 318)
However, Anderson is silent with respect to a camera of the service module. 
With respect to the rejection under 35 USC 112, 2nd above, it is unclear if the camera of the service module is limiting on the structure of the combination claim.  Even so, a camera aligning with a milk sample to capture an image is well known in the art and would have been obvious as a typical manner of measuring samples as evidenced by Bosma U.S. Patent 7,240,635, Dessing U.S. Publication 2021/0329877, Dallerup Rasmussen U.S. Publication 2020/0337262, and Kuo U.S. Publication 2004/0049123. 

Claim(s) 8, 11, 12 are rejected under 35 U.S.C. 103 as being unpatentable over Anderson U.S. Publication 2006/0260939 in view of Azarnia U.S. Publication 2005/0214881. 
With respect to claims 8, 11 and 12, Anderson discloses all of the limitations with respect to claim 1 and 3. However, Anderson is silent with respect to guiding edges on the tape collecting spool and that the cassette is made of plastic. 
Azarnia discloses device for analyte measurement comprising:
The tape collecting spool comprises guiding edges arranged to fixate the tape on the tape collecting spool during collection of the tape (Figure 4, P.0066)
The parts of the cassette are made of plastic (P.0048)
The rear part comprises at least one ventilation aperture (P.0054)
It would have been obvious to one of ordinary skill in the art at the time of the invention to include a ventilation aperture for temperature regulation of the cassette of Anderson.  Anderson discloses the importance of temperature regulation (P.0033) and a ventilation aperture is a well known structural element to help release heat. 
It would have been obvious to one of ordinary skill in the art at the time of the invention to include guiding edges on the spools since guiding edges are well known in the art to support tape such that it stays correctly aligned as evidenced by Azarnia U.S. Publication 2005/0214881 (P.0066, Figure 4).  
Finally, plastic would be a design choice for the cassette because it is light weight and inexpensive.    

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA CAROLE BRYANT whose telephone number is (571)272-9787. The examiner can normally be reached Tues, Thurs, Fri 9:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kara Geisel can be reached on 5712722416. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/REBECCA C BRYANT/         Examiner, Art Unit 2877